Page 1 of 11

 

Sandia National Laboratories

 

Operated for the U.S. Department of Energy by Sandia Corporation

 

Document Date: 8/22/06

Document No.: 611589

Revision No.: 0

 

Beacon Power Corporation

234 Ballardvale Street

Wilmington, Ma 01887

United States

 

Please respond to:

Yolanda Sofia Marrufo

Sandia National Laboratories

Po Box 5800

MS 0724

Albuquerque, NM 87185-0724

 

Phone:/Fax:/E-mail

 

This is a Standard Purchase Order.

 

This contract between Sandia Corporation and the above named Contractor is
authorized for binding commitment by the Sandia Contracting Representative,
named above, and is effective on the above document date provided that the
Contractor accepts the contract terms including Section I appended hereto and
the Section II as set forth in SF6432-FP (12-04) found at
http://www.sandia.gov/supplier/terms/ by signing a copy of this signature Page
and returning it to the SCR.

 

/s/ James M. Spiezio

8/31/2006

---------------------------------------------------------------------------------

Authorized Contractor Representative

Date

 



 



Page 2 of 11

 

 

 

Sandia National Laboratories

 

Operated for the U.S. Department of Energy by Sandia Corporation

 

Section I

 

 

Document#:

611589

 

 

Rev#: 0

 

 

 

Shipping Destination:

Sandia National Labs

 

 

 

NO SHIPMENT

 

 

 

United States

 

BEACON POWER CORPORATION

 

Send Invoice to:

 

234 BALLARDVALE STREET

 

Accounts Payable MS 1385

 

WILMINGTON, MA 01887

 

PO Box 5130

 

UNITED STATES

 

Albuquerque, NM 87185

 

 

 

United States

 

 

 

 

 

Supplier Code: 39821

Created: 01-AUG-06

Revised: Revised Buyer:

 

Payment Terms: Net 30

Ship Via: No Shipment

FOB: Not Applicable

 

Freight Terms: Not Applicable

Requestor:

Corey, Garth P.

(978) 694-9121

 

 

 

 

 

 

Design of a 20MW Flywheel-Based Frequency Regulation Power Plant. Att: Matt
Polimeno – 978-694-9121

Item

Part Number

Promised

Quantity

UOM

Unit Price

Line Total

1

Deliverable 4.1
Washington, DC
Presentation & Reports
Due on or before Nov 3, 2006

28-Sep-07

 

US D

 

31,851.00

2

Deliverable 4.2
Preliminary Design Due
on or before Mar 30, 2007

28-Sep-07

 

US D

 

330,217.00

3

Deliverable 4.3 Site,
Permits, Locations
Reports Due on or before Apr 30, 2007

28-Sep-07

 

US D

 

75,344.00

4

Deliverable 4.4 Progress Reports Due on or before Aug 31, 2007

28-Sep-07

 

US D

 

118,769.00

5

Deliverable 4.5 Tech Comparison Due on or Before Sep 28, 2007

28-Sep-07

 

US D

 

95,906.00

6

Deliverable 4.6 Final Design Due on or before Sep 28, 2007

28-Sep-07

 

US D

 

100,413.00

 

 

 

 

Amount:

 

752,500.00

 



 



Page 3 of 11

 

 



 



Page 4 of 11

 

 

Sandia National Laboratories

Operated for the U.S. Department of Energy by Sandia Corporation

 

SECTION I

 

SECTION I TERMS AND CONDITIONS

CLAUSE O. This is an Order on a Firm Fixed Price basis between Sandia
Corporation and the Contractor on the cover page. This Order is issued based on
RFQ 9058.

CLAUSE 1 - STATEMENT OF WORK

1.0

Background

National demand for frequency regulation services is relatively constant on an
annual basis and equals approximately one percent of total U.S. power
production. Demand for frequency regulation is expected to rise faster than
electricity growth due to the effects of increasing penetration of wind and
solar; both are environmentally beneficial but are intermittent renewable energy
sources that create greater demand for frequency regulation services on the
grid. Flywheel-based frequency regulation can be an ideal technology for this
application, capable of facilitating increased use of renewable energy sources,
reducing air pollution, and significantly lowering the cost to society for this
critical service. Unlike conventional non-hydro frequency regulation plants,
this technology does not burn fossil fuel or produce particulates or other air
emissions. This should make it possible to permit and site a 20 MW
flywheel-based plant almost anywhere on the grid relatively close to a
transmission line in 18 months or less. Flywheel-based frequency regulation is
also uniquely fast and can achieve a 100% "up" or 100% "down" power status in
less than four seconds from receipt of an Independent System Operator's (ISO)
command signal. One recent study predicts that this fast speed of response will
produce twice the value of incumbent fossil-based technology [Yuri Makarov,
Relative Regulation Capacity Value of the Flywheel Energy Storage Resource,
November, 2005]. Existing fossil plants displaced by flywheel-based frequency
regulation recapture a corresponding amount of added peak generation capacity
while improving energy efficiency and reducing emissions per kWh. This regained
capacity does not require permitting or construction time. Given today's
shortage of peak generating capacity this is a significant added societal
benefit.

Two scale-power Smart Energy Matrix units comprised of multiple flywheels and
ancillary electronics, communications and control software have been built and
deployed on the California-ISO and New York-ISO grids. These scale-power units
are being used to evaluate the ability of the flywheel technology to properly
perform frequency regulation services on a large-scale utility grid. Data and
results from both tests are expected to be available before the end of 2006.
Knowledge gained from the Smart Energy Matrix scale-power test units shall also
be used to help design the world's first 20 MW flywheel-based frequency
regulation power plant. This stationary plant shall house 200 flywheels as well
as all electrical, control, thermal and other systems necessary to perform
frequency regulation reliably, safely and cost-effectively over a design life of
20 years.

The contractor's high-energy, 100 kW, 25 kWh high-speed carbon composite
flywheel optimized to perform frequency regulation services, (fourth generation,
or "Gen 4" flywheel), shall be the basis for the design of the regulation power
plant.



 



Page 5 of 11

 

 

Sandia National Laboratories

Operated for the U.S. Department of Energy by Sandia Corporation

 

 

SECTION I

2.0

Scope

 

The objective of this project is to create a design specification for a 20 MW
flywheel-based frequency regulation power plant. This project shall address
safety, regulation compliance, system reliability, cost performance, siting and
permitting, construction time, possible heat recovery or co-generation
possibilities and identify pros and cons of facilities ranging from 1MW to 40MW.
The plant design shall also aim to achieve a LEED-NC rating.

This project involves renewable energy considerations with respect to adding
photovoltaic (PV) modules to the roof of the plant, to offset energy losses.
Design considerations shall be provided by Sandia National Laboratories to
optimize the available PV based on size, orientation and geographic location.

3.0

TASKS - Contractor shall perform the following:

3.1 Project meeting at Sandia to discuss all tasks. Contractor shall present and
deliver a gantt chart discussing the proposed timeline for all tasks stated in
the contract no later than 30 days after contract award.

3.2

Technology Comparison

3.2.1 The contractor shall perform a technology comparison, contrasting
flywheel-based frequency regulation with conventional fossil and hydro based
frequency regulation with respect to:

-Benefit(s) of fast response to grid management

-Environmental impact

-Cost-performance

3.3          Conceptual Design of 20MW Frequency Regulation Plant based on
Flywheel Technology. The contractor shall produce a preliminary design package
for a generic 20MW flywheel based frequency regulation power plant that can be
used to obtain accurate bids. The preliminary design package shall include
layout drawings, conceptual designs based on the following performance
specifications.

3.3.1        Site Selection - develop siting guidelines to compare key
quantifiable differences between alternative sites and consider:

-Interconnection substation and grid requirements

-Environmental Review Requirements - define regulatory

requirements.

-Permitting - define regulatory requirements.

-Heat recovery and/or co-generation

-Other key requirements needed

3.3.2        Building Design - Identify key issues and define a set of overall
building guidelines with respect to size, height, aspect ratio, internal layout
of flywheels, power electronics, control panels, electrical wiring, cooling
piping, etc.

3.3.3

Structural Considerations

-Seismic - identify foundation and related requirements; consider potential
vibration caused by flywheel failure(s) against the design objective to avoid
destructive vibration propagation from one flywheel to the next.

-Wind load

-Dead load



 



Page 6 of 11

 

 

Sandia National Laboratories

Operated for the U.S. Department of Energy by Sandia Corporation

 

 

SECTION I

 

3.3.4

Environmental Considerations

-HVAC system and air infiltration - equipment selection

-Lighting systems

-Sound control

-Condensation control

-Lightning protection

3.3.5

Site Layout, Footprint

3.3.6

Construction Time

 

3.3.7

Safety Considerations

 

-Life Safety

-Security Systems

3.3.8

Thermal Management

-Process load profiles - calculate process load profiles under various possible
modes of operation.

-ECM cooling with hydronic loop - evaluate requirements and recommend best
solution, including hydronic loop topology.

3.3.9

Electrical Systems

-Transformers - Define equipment selection criteria, including environmental
requirements, performance range, efficiency, reliability, safety, cost and
availability.

-Interconnection - Define best method for transmission or distribution
interconnection.

-Wiring topology - Define recommended wiring topology in the plant between ECMs,
control- panels, and transformers.

-Process monitoring and control system - Define requirements and approach.

3.3.10

Operational Factors

-Reliability - Identify key factors to ensure design is consistent with reliable
operation.

-Cost-performance - Consider impact of systems, subsystems, and equipment on
total energy efficiency, land cost, operations and maintenance cost etc.

3.4          The contractor shall develop a report on recommendations for
fast-track site selection, permitting, and construction, which shall lead to the
most efficient and cost-effective method for implementing the flywheel-based
frequency regulation plant. The contractor shall generate a report listing the
possible locations for a facility that meet the detailed criteria developed in
this study.

3.5          The contractor shall perform a high level comparison of flywheel
based to lead acid based frequency regulation systems previously designed in
locations such as Puerto Rico.

3.6          The contractor shall provide a renewable energy assessment focusing
on benefits of implementing photovoltaic modules to offset the energy losses of
the flywheel based frequency regulation plant designed in Task 3.3.

3.7          The contractor shall perform an assessment of optimal flywheel
based plant designs developed in Task 3.3, ranging from 1MW to 40 MW.

3.8

The contractor shall assess avenues required to achieve



 



Page 7 of 11

 

 

Sandia National Laboratories

Operated for the U.S. Department of Energy by Sandia Corporation

 

SECTION I

LEED-NC rating for the frequency regulation plant developed in Task 3.3.

3.9

The contractor shall compose the following progress reports:

-Monthly progress reports no longer than one page due on the 15th of the month
following the month completed.

-Quarterly progress reports no longer that three pages due Nov 30,2006; Feb 28,
2007; May 31, 2007; and Aug 31, 2007.

-Final Conceptual Design Report summarizing the activities performed in Tasks
3.1 -3.9 providing a plan for the next steps.

3.10         The contractor and representative from Sandia shall meet for at
least one technical meeting, held at the Contractor location to review progress.
The meeting is to coincide with a program milestone or progress report and occur
no earlier than July 10, 2006.

3.11         The contractor shall present a presentation at the 2006 DOE Energy
Storage Peer Review to be held in the Washington DC area in October 2006
discussing the progress made in the project and summarize final objectives.

4.0

DELIVERABLES

4.1          The contractor shall deliver a report summarizing the Washington DC
presentation and objectives from Task 3.11 Due date: On before November 3, 2006.

4.2          The contractor shall deliver the preliminary design package for a
generic 20MW flywheel based frequency regulation power plant that meets the
criteria of Task 3.3. Due date: On or before Mar 30, 2007.

4.3          The contractor shall deliver the report on recommendations for
fast-track site selection, permitting, and design/build construction, which
shall lead to the most efficient and cost-effective method for implementing the
flywheel-based frequency regulation plant. The contractor shall also deliver the
report listing possible locations as in Task 3.4. Due date: On or before Apr 30,
2007.

4.4

The contractor shall deliver the following progress reports:

Monlthly progress reports no longer than one page due on the 15th of the month
following the month completed. Quarterly progress reports no longer than three
pages due on Nov 30,2006; Feb 28, 2007; May 31, 2007; and Aug 31, 2007.

4.5:         The contractor shall deliver a report on the technology comparison
study discussed in Task 3.2. Due date: On or before Sep 28, 2007.

4.6 The contractor shall deliver THE FINAL DESIGN - Final Conceptual Design
Report which includes summarizing the activities performed in Tasks 3.1 - 3.8
and providing a plan for the next steps due on or before Sep 28, 2007.

CLAUSE 2 - PERIOD OF PERFORMANCE

The period of performance shall commence on date of contract and end



 



Page 8 of 11

 

 

Sandia National Laboratories

Operated for the U.S. Department of Energy by Sandia Corporation

 

SECTION I

September 28, 2007.

CLAUSE 3 - TOTAL PRICE

The total price is $752,500.00.

Contractor shall submit invoices in accordance with the following progress
payment schedule.

Upon receipt of the following deliverables AND verification by SDR of completed
tasks, progress payments are allowed as follows:

LINE ITEM

DELIVERABLE

$ PAYMENT AMOUNT

DUE DATE

 

1

4.1

31,851.00

On or before 11-03-06

2

4.2

330,217.00

On or before 03-30-07

3

4.3

75,344.00

On or before 04-30-07

4

4.4

118,769.00

On or before 08-31-07

5

4.5

95,906.00

On or before 09-28-07

6

4.6

100,413.00

On or before 09-28-07

Total

752,500.00

 

Agreement on Cost Sharing

The Contractor and Sandia agree that the work required to complete this contract
will cost more than the amount authorized by Sandia. Nevertheless, the total
Sandia price for this contract shall not exceed $752,500 regardless of the total
costs incurred. The Contractor accepts this contract on a cost share basis and
agrees to fund any costs in excess of the $752,500 price paid by Sandia.

The Contractor estimates that it will expend at least $239,910 of its own funds
for completing the work set forth in Clause 1, Statement of Work. Sandia's Firm
Fixed Price is limited to the amount stated above as Sandia's contribution to
complete the work. Any expenditures beyond the Firm Fixed Price of $752,500
shall be the responsibility of the Contractor.

CLAUSE 4 - INVOICING -812-INV (01-06)

Contractor shall submit an original invoice within thirty (30) days of delivery
of goods or services or once monthly within the Period of Performance in
accordance with contract Terms and Conditions. Final invoices shall be noted as
such.

 

INVOICING INSTRUCTIONS: Any deviation from the following invoicing instructions,
including invoices delivered to a street address MAY DELAY PAYMENT.

1.

All invoices submitted to Sandia National Laboratories must:

-include Purchase Order (PO)/Contract Number (Document Number = PO/Contract
Number),

-include the Contractor's name (as stated in the PO/contract) and the "remit to"
address,

-identify items or parts numbers exactly as listed on the /contract line item,



 



Page 9 of 11

 

 

Sandia National Laboratories

Operated for the U.S. Department of Energy by Sandia Corporation

 

SECTION I

-include any applicable freight charges (including freight forwarder charges
paid by Contractor), and

-include freight bill for any freight charges of $50 or. more.

Notes:

-Invoice each PO/contract separately.

-In order for payment to occur, any freight charges invoiced separately by
either a freight carrier or a supplier must include: contract number or Sandia
project and task number, and organization number.

2.

Do not submit duplicate invoices.

3.     Payment information may be obtained at URL address:
http://www.sandia.gov/supplier/websupplier/index.html or by calling (505)
845-9600. Additional information may be obtained by calling the Integrated
Enabling Services (IES) Help Desk at (505) 845-9377.

CLAUSE 5 - ACQUISITION CONFLICT RESOLUTION PROCESS -850-ACR (12-04)

Sandia encourages open, honest communication between suppliers, Contractors, and
the Sandia Contracting Representative (SCR) in resolving a concern. It is always
best to resolve issues in an open atmosphere between the suppliers, Contractors,
and SCRs without escalating the problem. The goal is to ensure timely resolution
of the problem without undue expense to either parties involved.

It is the intent of Sandia to resolve supplier and Contractor concerns through a
Conflict Resolution Process, that is timely, includes several options, is easy
to use, and provides satisfactory results to both the supplier, Contractor, and
Sandia. This process is described at the following URL address:
http://www.sandia.gov/supplier/docs/conflict-res.pdf

Among the options available is for the suppliers and Contractors is to use the
Sandia Ombuds Office at (505) 844-9763 (New Mexico) or (925) 294-3655
(California) to address concerns regarding Sandia procurement actions.

By submitting a response to the solicitation, the supplier agrees to use the
Acquisition Conflict Resolution Process at the URL listed to resolve award
controversies.

After award of a contract/agreement, the Contractor agrees to the Acquisition
Conflict Resolution Process at the URL listed to resolve any contract/agreement
disputes that occur during the performance of the contract/agreement.

CLAUSE 6 - REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER THAN COST
OR PRICING DATA -CONTRACT MODIFICATIONS -209-PD (07-02)

I. Exceptions from cost or pricing data.

A. In lieu of submitting cost or pricing data for modifications under this
contract, for price adjustments expected to exceed the threshold set forth at
FAR 15.403-4 on the date of the agreement on price or the date of the award,
whichever is later, the Contractor may submit a



 



Page 10 of 11

 

 

Sandia National Laboratories

Operated for the U.S. Department of Energy by Sandia Corporation

 

SECTION I

written request for exception by submitting the information described in the
following subparagraphs. The Sandia Contracting Representative (SCR) may require
additional supporting information, but only to the extent necessary to determine
whether an exception should be granted and whether the price is fair and
reasonable --

1.           Identification of the law or regulation establishing the price
offered. If the price is controlled under law by periodic rulings, reviews, or
similar actions of a governmental body, attach a copy of the controlling
document, unless it was previously submitted to the contracting office.

2.           Information on modifications of contracts or subcontracts for
commercial items.

a) If (1) The original contract or subcontract was granted an exception from
cost or pricing data requirements because the price agreed upon was based on
adequate price competition or prices set by law or regulation, or was a contract
or subcontract for the acquisition of a commercial item; and (2) the
modification (to the contract or subcontract) is not exempted based on one of
these exceptions, then the Contractor may provide information to establish that
the modification would not change the contract or subcontract from a contract or
subcontract for the acquisition of a commercial item to a contract or
subcontract for the acquisition of an item other than a commercial item.

b) For a commercial item exception, the Contractor shall provide, at a minimum,
information on prices at which the same item or similar items have previously
been sold that is adequate for evaluating the reasonableness of the price of the
modification.

Such information may include: (1) For catalog items, a copy of or identification
of the catalog and its date, or the appropriate pages for the offered items, or
a statement that the catalog is on file in the buying office to which the
proposal is being submitted. Provide a copy or describe current discount
policies and price lists (published or unpublished), e.g., wholesale, original
equipment manufacturer, or reseller. Also explain the basis of each offered
price and its relationship to the established catalog price, including how the
proposed price relates to the price of recent sales in quantities similar to the
proposed quantities; (2) For market-priced items, the source and date or period
of the market quotation or other basis for market price, the base amount, and
applicable discounts. In addition, describe the nature of the market; (3) For
items included on an active Federal Supply Service Multiple Award Schedule
contract, proof that an exception has been granted for the schedule item.

3. The Contractor grants the SCR or an authorized representative the right to
examine, at any time before award, books, records, documents, or other directly
pertinent records to verify any request for an exception under this clause, and
the reasonableness of price. For items priced using catalog or market prices, or
law or regulation, access does not extend to cost or profit information or other
data relevant solely to the Contractor's determination of the prices to be
offered in the catalog or marketplace.

II. Requirements for cost or pricing data.

If the Contractor is not granted an exception from the requirement to submit
cost or pricing data, the following applies:



 



Page 11 of 11

 

 

Sandia National Laboratories

Operated for the U.S. Department of Energy by Sandia Corporation

 

SECTION I

A.     The Contractor shall submit cost or pricing data and supporting
attachments in accordance with Table 15-2 of FAR 15.408.

B.     As soon as practicable after agreement on price, but before award (except
for unpriced actions), the Contractor shall submit a Certificate of Current Cost
or Pricing Data, as prescribed by FAR 15.406-2.

CLAUSE 7 - DELEGATION OF AUTHORITY -404-KDB (05-06)

The following Sandia personnel are hereby authorized to act as Sandia Delegated
Representatives (SDRs) for the specific purpose(s) shown, subject to the Section
II limitations as authorized.

Delegated representatives shall exercise no supervision over the Contractor's
employees.

Sandia Delegated Representative(s) (SDR):

NAME

PHONE

ORG/MS

 

GARTH P. COREY

(505)844-1722

06217/MS0710

DUTIES DELEGATED:

Technical liaison with authority to review and approve invoices and accept
deliverables.

NOTE: The Sandia Contracting Representative (SCR) is the only person who can
legally obligate Sandia for the expenditure of funds, change scope and/or level
of effort and/or terms and conditions, negotiate, and sign documents legally
binding Sandia. COMMITMENT, OBLIGATIONS OR PROMISES, IMPLIED OR EXPRESSED, BY
SANDIA PERSONNEL OTHER THAN THE SCR DO NOT BIND SANDIA IN ANY MANNER.

CLAUSE 8 - ORGANIZATIONAL CONFLICTS OF INTEREST -824-DR (02-04)

The requirements of Section II Clause DEAR 952.209-8 Organizational Conflicts of
Interest Disclosure and DEAR 952.209-72 Organizational Conflicts of Interest
Alternate 1 apply to this contract. The term specified under paragraph (b) (1)
shall be 5 years.

DOCUMENTS INCORPORATED BY REFERENCE

Certificate of Current Cost or Pricing Data, SF 6432-AAA

http://www.sandia.gov/supplier/forms/index.html

 

 

 

 